 



Exhibit 10.1
PALMONE, INC.
AMENDED AND RESTATED
1999 STOCK PLAN
(As Amended through April 28, 2005)
     1. Purposes of the Plan. The purposes of this Amended and Restated 1999
Stock Plan are:

  •   to attract and retain the best available personnel for positions of
substantial responsibility,     •   to provide additional incentive to
Employees, Directors and Consultants, and     •   to promote the success of the
Company’s business.

            Options granted under the Plan will be Nonstatutory Stock Options.
Stock Purchase Rights, Stock Appreciation Rights, Performance Shares and
Performance Units may also be granted under the Plan.
     2. Definitions. As used herein, the following definitions shall apply:
          (a) “Administrator” means the Board or any of its Committees as shall
be administering the Plan, in accordance with Section 4 of the Plan.
          (b) “Applicable Laws” means the requirements relating to the
administration of equity compensation plans under U. S. state corporate laws,
U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.
          (c) “Award” means, individually or collectively, a grant under the
Plan of Options, Stock Purchase Rights, Stock Appreciation Rights, Performance
Units, and/or Performance Shares.
          (d) “Award Agreement” means the written agreement setting forth the
terms and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the terms and conditions of the Plan.
          (e) “Award Exchange Program” means a program whereby outstanding
Awards are surrendered or cancelled in exchange for Awards (of the same or
different type), which may have a lower exercise or purchase price, or in
exchange for cash or a combination of cash and Awards.
          (f) “Awarded Stock” means the Common Stock subject to an Award.
          (g) “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



          (h) “Cash Position” means as to any Performance Period, the Company’s
or a business unit’s level of cash and cash equivalents.
          (i) “Cause” shall mean (i) an act of personal dishonesty taken by the
Participant in connection with his or her responsibilities as a Service Provider
and intended to result in substantial personal enrichment of the Participant,
(ii) Participant being convicted of a felony, (iii) a willful act by the
Participant which constitutes gross misconduct and which is injurious to the
Company, (iv) following delivery to the Participant of a written demand for
performance from the Company which describes the basis for the Company’s
reasonable belief that the Participant has not substantially performed his
duties, continued violations by the Participant of the Participant’s obligations
to the Company which are demonstrably willful and deliberate on the
Participant’s part.
          (j) “Change of Control” means the occurrence of any of the following
events:
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities who is not
already such as of the Effective Date; or
               (ii) The consummation of the sale or disposition by the Company
of all or substantially all the Company’s assets; or
               (iii) The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining out-standing or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation; or
               (iv) A change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the Effective Date, or (B) are elected,
or nominated for election, to the Board with the affirmative votes of at least a
majority of those directors whose election or nomination was not in connection
with any transaction described in subsections (i), (ii), or (iii) above, or in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company.
     Notwithstanding the foregoing, in no event shall either or both of the
following events constitute a Change of Control: (i) the initial public offering
of the Company’s securities pursuant to a registration statement filed under
Section 12 of the Exchange Act or (ii) the spin-off of the Company from 3Com
pursuant to one or more transactions in which 3Com distributes eighty percent
(80%) or more of its securities ownership of the Company to the stockholders of
3Com.
          (k) “Code” means the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



          (l) “Committee” means a committee of Directors appointed by the Board
in accordance with Section 4 of the Plan.
          (m) “Common Stock” means the common stock of the Company, or in the
case of Performance Units, the cash equivalent thereof.
          (n) “Company” means palmOne, Inc., a Delaware corporation.
          (o) “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.
          (p) “Director” means a member of the Board.
          (q) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
          (r) “Effective Date” means the effective date of this Plan as
determined in accordance with Section 7.
          (s) “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.
Neither service as a Director nor payment of a director’s fee by the Company
shall be sufficient to constitute “employment” by the Company.
          (t) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (u) “Expenses” means as to any Performance Period, the Company’s or a
business unit’s incurred expenses.
          (v) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
               (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;
               (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the day of determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable;
               (iii) In the absence of an established market for the Common
Stock, the Fair Market Value shall be determined in good faith by the
Administrator; or

 



--------------------------------------------------------------------------------



 



               (iv) For purposes of Option grants made on the effective date of
the Company’s initial public offering of Common Stock, the Fair Market Value
shall be the initial price to the public as set forth in the final prospectus
included with the registration on Form S-1 filed with the Securities and
Exchange Commission for such offering.
               (v) Notwithstanding the preceding, for federal, state and local
income tax reporting purposes and for such other purposes as the Administrator
deems appropriate, the Fair Market Value shall be determined by the
Administrator in accordance with uniform and nondiscriminatory standards adopted
by it from time to time.
          (w) “GAAP” means generally accepted accounting principles.
          (x) “Gross Margin” means, as to any Performance Period, the Company’s
Revenues less the related cost of Revenues expressed in dollars or as a
percentage of Revenues.
          (y) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
          (z) “Net Income” means as to any Performance Period, the income after
taxes of the Company for such Performance Period.
          (aa) “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.
          (bb) “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Award. The Notice of Grant is part
of the Award Agreement.
          (cc) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
          (dd) “Operating Cash Flow” means, as to any Performance Period, the
net cash used in operating activities in the Company’s consolidated statement of
cash flow.
          (ee) “Operating Income” means, as to any Performance Period, the
Company’s or a business unit’s income from operations excluding any unusual
items.
          (ff) “Operating Margin” means, as to any Performance Period, the
Company’s or a business unit’s Operating Income divided by Revenue, expressed as
a percentage.
          (gg) “Option” means a stock option granted pursuant to the Plan.
          (hh) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          (ii) “Participant” means the holder of an outstanding Award granted
under the Plan.
          (jj) “Performance Goals” means the goal(s) (or combined goal(s))
determined by the Administrator (in its discretion) to be applicable to a
Participant with respect to an Award. As

 



--------------------------------------------------------------------------------



 



determined by the Administrator, the Performance Goals applicable to an Award
may provide for a targeted level or levels of achievement using one or more of
the following measures: (a) Cash Position, (b) Expenses, (c) Gross Margin,
(d) Net Income, (e) Operating Cash Flow, (f) Operating Income, (g) Operating
Margin, (h) Return on Assets, (i) Return on Equity, (j) Return on Sales, (k)
Revenue, (l) Total Stockholder Return, and/or (m) Unit Sales. The Performance
Goals may differ from Participant to Participant and from Award to Award. Any
criteria used may be measured, as applicable, (i) in absolute terms, (ii) in
relative terms (including, but not limited to, passage of time and/or against
another company or companies), (iii) on a per-share basis, (iv) against the
performance of the Company as a whole or of a business unit of the Company or by
product or product line, (v) on a pre-tax or after-tax basis, and/or (vi) on a
GAAP or non-GAAP basis. Prior to the beginning of the applicable Performance
Period, the Administrator shall determine whether any significant element(s)
shall be included in or excluded from the calculation of any Performance Goal
with respect to any Participants.
          (kk) “Performance Period” means any fiscal year of the Company or such
other period as determined by the Administrator in its sole discretion.
          (ll) “Performance Share” means an Award granted to a Service Provider
pursuant to Section 13.
          (mm) “Performance Unit” means an Award granted to a Service Provider
pursuant to Section 13.
          (nn) “Plan” means this Amended and Restated 1999 Stock Plan.
          (oo) “Profit After Tax” means as to any Performance Period, the
Company’s or a business unit’s income after taxes.
          (pp) “Restricted Stock” means shares of Common Stock acquired pursuant
to a grant of Stock Purchase Rights under Section 11 of the Plan.
          (qq) “Return on Assets” means as to any Performance Period, the
percentage equal to the Company’s or a business unit’s Operating Income before
incentive compensation, divided by average net Company or business unit, as
applicable, assets.
          (rr) “Return on Equity” means as to any Performance Period, the
percentage equal to the Company’s Net Income divided by average stockholder’s
equity.
          (ss) “Return on Sales” means as to any Performance Period, the
percentage equal to the Company’s or a business unit’s Profit After Tax, divided
by the Company’s or the business unit’s, as applicable, Revenue.
          (tt) “Revenue” means as to any Performance Period, the Company’s or a
business unit’s net sales or, if determined by the Committee, gross sales.
          (uu) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.
          (vv) “Section 16(b) “ means Section 16(b) of the Exchange Act.

 



--------------------------------------------------------------------------------



 



          (ww) “Service Provider” means an Employee, Director or Consultant. In
addition, an individual who receives an award under this Plan while an Employee,
Director or Consultant, and who ceases to be an Employee, Director or
Consultant, but who remains an employee, director or consultant to 3Com shall be
deemed Service Provider for purposes of this Plan.
          (xx) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 16 of the Plan.
          (yy) “Stock Appreciation Right” or “SAR” means an Award granted to a
Service Provider pursuant to Section 12.
          (zz) “Stock Purchase Right” means the right to purchase Common Stock
pursuant to Section 11 of the Plan, as evidenced by a Notice of Grant.
          (aaa) “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.
          (bbb) “3Com” means 3Com Corporation, a Delaware corporation.
          (ccc) “Total Stockholder Return” means as to any Performance Period,
the total return (change in share price plus reinvestment of any dividends) of a
Share.
          (ddd) “Unit Sales” means as to any Performance Period, gross or net
sales of units.
     3. Stock Subject to the Plan. Subject to the provisions of Section 16 of
the Plan, the maximum aggregate number of Shares that may be optioned and sold
under the Plan is 10,853,408* Shares, plus an annual increase to be added the
first day of the Company’s fiscal year equal to the lesser of (i) 5% of the
outstanding shares of Common Stock on such date, or (ii) an amount determined by
the Board. Notwithstanding anything in the Plan to the contrary, in no event may
Stock Purchase Rights, Performance Shares and/or Performance Units be issued in
any fiscal year of the Company for more than thirty-five percent (35%) of the
total Shares available for issuance hereunder, in the aggregate, on the first
day of such fiscal year. The Shares may be authorized, but unissued, or
reacquired Common Stock.
          The number of shares of Common Stock which have been authorized for
issuance under the Plan shall be appropriately increased from time to time for
any increase in the number of issued shares of Common Stock resulting from any
adjustment pursuant to Section 16(c) hereof in connection with the transaction
in which the Company’s interest in its PalmSource, Inc. subsidiary is
distributed to the Company’s stockholders.
 

*   This number includes the 20 million Shares initially reserved for issuance
under the Plan, plus the Shares that have been added annually pursuant to this
Section 3 since the first day of the Company’s 2001 fiscal year through June 1,
2004 as adjusted for the 1-for-20 reverse stock split effected on October 15,
2002. This number also includes 2,092,309 shares added pursuant to this Section
3 as a result of the increase in issued shares of Common Stock resulting from
any adjustment pursuant to Section 13(c) hereof in connection with the
transaction in which the Company’s interest in its PalmSource, Inc. subsidiary
is distributed to the Company’s stockholders.

 



--------------------------------------------------------------------------------



 



          If an Award expires or becomes unexercisable without having been
exercised in full, or is surrendered pursuant to an Award Exchange Program, or,
with respect to Restricted Stock granted pursuant to Stock Purchase Rights,
Performance Shares or Performance Units, is forfeited back to or repurchased by
the Company, the unpurchased (or forfeited or repurchased, as applicable) Shares
which were subject thereto shall become available for future grant or sale under
the Plan (unless the Plan has terminated); provided, however, that Shares that
have actually been issued under the Plan under any Award shall not be returned
to the Plan and shall not become available for future distribution under the
Plan, except that if Shares of Restricted Stock, Performance Shares or
Performance Units are repurchased by the Company at their original purchase
price, such Shares shall become available for future grant under the Plan. To
the extent an Award under the Plan is paid out in cash rather than stock, such
cash payment shall not result in a reduction of the number of Shares available
for issuance under the Plan.
     4. Administration of the Plan.
          (a) Procedure.
               (i) Multiple Administrative Bodies. Different Committees with
respect to different groups of Service Providers may administer the Plan.
               (ii) Section 162(m). To the extent that the Administrator
determines it to be desirable to qualify Options granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.
               (iii) Rule 16b-3. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.
               (iv) Other Administration. Other than as provided above, the Plan
shall be administered by (A) the Board or (B) a Committee, which committee shall
be constituted to satisfy Applicable Laws.
          (b) Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discretion:
               (i) to determine the Fair Market Value;
               (ii) to select the Employees, Directors and Consultants to whom
Awards may be granted hereunder;
               (iii) to determine the number of shares of Common Stock to be
covered by each Award granted hereunder;
               (iv) to approve forms of Award Agreements for use under the Plan;
               (v) to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited

 



--------------------------------------------------------------------------------



 



to, the exercise price, the time or times when Awards may be exercised or
purchased (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture or repurchase restrictions, and any restriction or
limitation regarding any Award or the Shares of Common Stock relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
shall determine;
               (vi) to reduce the exercise price of any Award to the then
current Fair Market Value if the Fair Market Value of the Common Stock covered
by such Award shall have declined since the date the Award was granted;
               (vii) to institute an Award Exchange Program;
               (viii) to construe and interpret the terms of the Plan and Awards
granted pursuant to the Plan;
               (ix) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of qualifying for preferred treatment under foreign
laws;
               (x) to modify or amend each Award (subject to Section 18(c) of
the Plan), including the discretionary authority to extend the post-termination
exercisability period of Options or SARs longer than is otherwise provided for
in the Plan;
               (xi) to allow Participants to satisfy withholding tax obligations
by electing to have the Company withhold from the Shares to be issued upon
exercise or vesting of an Award that number of Shares or cash having a Fair
Market Value equal to (or less than) the minimum amount required to be withheld.
The Fair Market Value of the Shares to be withheld shall be determined on the
date that the amount of tax to be withheld is to be determined. All elections by
a Participant to have Shares or cash withheld for this purpose shall be made in
such form and under such conditions as the Administrator may deem necessary or
advisable;
               (xii) to authorize any person to execute on behalf of the Company
any instrument required to effect the grant of an Option or Stock Purchase Right
previously granted by the Administrator;
               (xiii) to make all other determinations deemed necessary or
advisable for administering the Plan.
          (c) Stockholder Approval Required. Notwithstanding the preceding, the
Administrator shall not have the authority to (i) reduce the exercise price of
any Award to the then current Fair Market Value if the Fair Market Value of the
Common Stock covered by such Award shall have declined since the date the Award
was granted or (ii) institute an Award Exchange Program without the approval of
the holders of a majority of the Shares that are present in person or in proxy
and entitled to vote at any annual or special meeting of stockholders of the
Company.
          (d) Vesting. Notwithstanding anything in the Plan to the contrary, if
the Committee grants Stock Purchase Rights, Stock Appreciation Rights,
Performance Units or Performance Shares for which no purchase or exercise price
is required to be paid, no more than ten percent (10%) of the

 



--------------------------------------------------------------------------------



 



Shares subject to the Plan shall be granted pursuant to Stock Purchase Rights,
Stock Appreciation Rights, Performance Units and Performance Shares that are
subject to performance-based vesting of less than one (1) year or
non-performance based vesting of less than three (3) years.
          (e) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final, conclusive and binding on all
Participants and shall be given the maximum deference permitted by law.
     5. Eligibility. Nonstatutory Stock Options, Stock Purchase Rights, Stock
Appreciation Rights, Performance Shares and Performance Units may be granted to
Employees, Directors or Consultants.
     6. Limitations.
          (a) Neither the Plan nor any Award shall confer upon a Participant any
right with respect to continuing the Participant’s relationship as a Service
Provider, nor shall they interfere in any way with the Participant’s right or
the Company’s right, as applicable, to terminate such relationship at any time,
with or without cause. No Service Provider shall have the right to be selected
to receive an Award under this Plan, or having been so selected, to be selected
to receive a future Award.
          (b) The following limitations shall apply to grants of Awards:
               (i) No Service Provider shall be granted, in any fiscal year of
the Company, (A) Options to purchase more than 215,052 Shares, (B) Stock
Purchase Rights to purchase more than 107,526 Shares of Restricted Stock,
(C) Stock Appreciation Rights covering more than 215,052 Shares, (D) more than
107,526 Performance Shares, and (E) Performance Units having an initial value
greater than $1,000,000.
               (ii) In connection with his or her initial service, a Service
Provider may be granted (A) Options to purchase up to an additional 430,105
Shares, (B) Stock Purchase Rights to purchase an additional 215,052 Shares of
Restricted Stock, (C) Stock Appreciation Rights covering an additional 430,105
Shares, (D) an additional 215,052 Performance Shares, and (E) additional
Performance Units having an initial value of up to $2,000,000, which shall not
count against the limit set forth in subsection (i) above.
               (iii) The foregoing limitations shall be adjusted proportionately
in connection with any change in the Company’s capitalization as described in
Section 16.
               (iv) If an Award is cancelled in the same fiscal year of the
Company in which it was granted (other than in connection with a transaction
described in Section 16), the cancelled Award will be counted against the limits
set forth in subsections (i) through (ii) above. For this purpose, if the
exercise price of an Award is reduced, the transaction will be treated as a
cancellation of the Award and the grant of a new Award.
     7. Term of Plan. Subject to Section 22 of the Plan, the Plan shall become
effective upon its adoption by the Board. It shall continue in effect for a term
of ten (10) years unless terminated earlier under Section 18 of the Plan.

 



--------------------------------------------------------------------------------



 



     8. Term of Option. The term of each Option shall be stated in the Award
Agreement.
     9. Option Exercise Price and Consideration.
          (a) Exercise Price. The per share exercise price for the Shares to be
issued pursuant to the exercise of an Option shall be determined by the
Administrator; provided, however, that in the case of a Nonstatutory Stock
Option intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.
          (b) Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions that must be satisfied before the
Option may be exercised.
          (c) Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. Such consideration may consist entirely of:
               (i) cash;
               (ii) check;
               (iii) promissory note;
               (iv) other Shares which (A) in the case of Shares acquired upon
exercise of an option, have been owned by the Participant for more than six
months on the date of surrender, and (B) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised;
               (v) consideration received by the Company under a cashless
exercise program implemented by the Company in connection with the Plan;
               (vi) a reduction in the amount of any Company liability to the
Participant, including any liability attributable to the Participant’s
participation in any Company-sponsored deferred compensation program or
arrangement;
               (vii) any combination of the foregoing methods of payment; or
               (viii) such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws.
     10. Exercise of Option.
          (a) Procedure for Exercise; Rights as a Stockholder. Any Option
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Award Agreement. Unless the Administrator provides otherwise,
vesting of Options granted hereunder shall be suspended during any unpaid leave
of absence. An Option may not be exercised for a fraction of a Share.

 



--------------------------------------------------------------------------------



 



          An Option shall be deemed exercised when the Company receives:
(i) written or electronic notice of exercise (in accordance with the Award
Agreement) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised. Full
payment may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Award Agreement and the Plan. Shares issued
upon exercise of an Option shall be issued in the name of the Participant or, if
requested by the Participant, in the name of the Participant and his or her
spouse. Until the Shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Awarded Stock, notwithstanding the exercise of the
Option. The Company shall issue (or cause to be issued) such Shares promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 16 of the Plan.
          Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.
          (b) Termination of Relationship as a Service Provider. If a
Participant ceases to be a Service Provider, other than upon the Participant’s
death or Disability, the Participant may exercise his or her Option within such
period of time as is specified in the Award Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option shall remain
exercisable for three (3) months following the Participant’s termination. If, on
the date of termination, the Optionee is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination, the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
          (c) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option shall remain exercisable for twelve (12) months following
the Participant’s termination. If, on the date of termination, the Optionee is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Participant does not exercise his or her Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.
          (d) Death of Participant. If a Participant dies while a Service
Provider, the Option may be exercised within such period of time as is specified
in the Award Agreement (but in no event later than the expiration of the term of
such Option as set forth in the Notice of Grant) but only to the extent that the
Option is vested on the date of death. In the absence of a specified time in the
Award Agreement, the Option shall remain exercisable for twelve (12) months
following the Participant’s death. The Option may be exercised by the
Participant’s designated beneficiary, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable by the

 



--------------------------------------------------------------------------------



 



Administrator. If no such beneficiary has been designated by the Participant,
then such Option may be exercised within the applicable time period by the
personal representative of the Participant’s estate or by the person or persons
to whom the Option is transferred pursuant to the Participant’s will or in
accordance with the laws of descent and distribution. If, at the time of death,
the Optionee is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option shall immediately revert to the Plan. If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
          (e) Buyout Provisions. The Administrator may at any time offer to buy
out for a payment in cash or Shares an Option previously granted based on such
terms and conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made.
     11. Stock Purchase Rights.
          (a) Rights to Purchase. Stock Purchase Rights may be issued either
alone, in addition to, or in tandem with other awards granted under the Plan
and/or cash awards made outside of the Plan. After the Administrator determines
that it will offer Stock Purchase Rights under the Plan, it shall advise the
offeree in writing or electronically, by means of a Notice of Grant, of the
terms, conditions and restrictions related to the offer, including the number of
Shares that the offeree shall be entitled to purchase (subject to the limits of
Section 6), the price to be paid, and the time within which the offeree must
accept such offer. Each Stock Purchase Right shall be evidenced by an Award
Agreement that shall specify the terms and conditions of the Stock Purchase
Right as the Administrator, in its sole discretion, shall determine, subject to
Section 4(d).
          (b) Repurchase Option. Unless the Administrator determines otherwise,
the Award Agreement shall grant the Company a repurchase option exercisable upon
the voluntary or involuntary termination of the purchaser’s service with the
Company for any reason (including death or Disability). The purchase price for
Shares repurchased pursuant to the Award Agreement shall be the original price
paid by the purchaser and may be paid by cancellation of any indebtedness of the
purchaser to the Company. The repurchase option shall lapse at a rate determined
by the Administrator.
          (c) General Restrictions. The Administrator may set restrictions based
upon continued employment or service with the Company and its Affiliates, the
achievement of specific performance objectives (Company-wide, divisional, or
individual), applicable federal or state securities laws, or any other basis
determined by the Administrator in its discretion.
          (d) Section 162(m) Performance Restrictions. For purposes of
qualifying grants of Stock Purchase Rights as “performance-based compensation”
under Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals shall be set by the Administrator on or before the latest date permissible
to enable the Stock Purchase Rights to qualify as “performance-based
compensation” under Section 162(m) of the Code. In granting Stock Purchase
Rights that are intended to qualify under Section 162(m) of the Code, the
Administrator shall follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Stock Purchase Rights
under Section 162(m) of the Code (e.g., in determining the Performance Goals).

 



--------------------------------------------------------------------------------



 



          (e) Other Provisions. The Award Agreement shall contain such other
terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion.
          (f) Rights as a Stockholder; Dividends. Once the Stock Purchase Right
is exercised, the purchaser shall have the rights equivalent to those of a
stockholder, and shall be a stockholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Stock Purchase Right is exercised, except as provided in Section 16
of the Plan. If any dividends or distributions are paid in Shares, the Shares
shall be subject to the same restrictions on transferability and repurchase as
the Shares of Restricted Stock with respect to which they were paid, unless
otherwise provided in the Award Agreement.
     12. Stock Appreciation Rights.
          (a) Grant of SARs. SARs may be granted to Service Providers at any
time and from time to time as shall be determined by the Administrator, in its
sole discretion. The Administrator shall have complete discretion to determine
the number of SARs granted to any Participant, subject to the limits of
Section 6.
          (b) Exercise Price and other Terms. The Administrator, subject to the
provision of the Plan, shall have complete discretion to determine the terms and
conditions of SARs granted under the Plan, shall determine, subject to
Section 4(d). However, the exercise price of an SAR shall not be less than one
hundred percent (100%) of the Fair Market Value of a Share on the date of grant.
          (c) SAR Agreement. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine.
          (d) Expiration of SARs. An SAR granted under the Plan shall expire
upon the date determined by the Administrator, in its sole discretion, and set
forth in the Award Agreement. Notwithstanding the foregoing, the rules of
Sections 10(b), (c) and (d) also shall apply to SARs.
          (e) Payment upon Exercise of SAR. At the discretion of the
Administrator, payment for an SAR may be in cash, in Shares of equivalent value
or in a combination thereof.
          (f) Payment of SAR Amount. Upon exercise of an SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:
               (i) the difference between the Fair Market Value of a Share on
the date of exercise over the exercise price; times
               (ii) the number of Shares with respect to which the SAR is
exercised.
     13. Performance Units and Performance Shares.
          (a) Grant of Performance Units/Shares. Performance Units and
Performance Shares may be granted to Service Providers at any time and from time
to time as shall be determined

 



--------------------------------------------------------------------------------



 



by the Administrator, in its sole discretion. The Administrator shall have
complete discretion to determine the price to be paid and the number of
Performance Units and Performance Shares granted to each Participant, subject to
the limitations of Section 6.
          (b) Value of Performance Units/Shares. Each Performance Unit shall
have an initial value that is established by the Administrator on or before the
date of grant. Each Performance Share shall have an initial value equal to the
Fair Market Value of a Share on the date of grant.
          (c) Performance Objectives and Other Terms. The Administrator shall
set performance objectives or other vesting criteria in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units and/or Performance Shares that will be paid out to
the Participants. Each Award of Performance Units and/or Performance Shares
shall be evidenced by an Award Agreement that shall specify the Performance
Period, and such other terms and conditions as the Administrator, in its sole
discretion, shall determine, subject to Section 4(d).
               (i) General Performance Objectives or Vesting Criteria. The
Administrator may set performance objectives or vesting criteria based upon the
achievement of Company-wide, divisional, or individual goals, applicable federal
or state securities laws, or any other basis determined by the Administrator in
its discretion (for example, but not by way of limitation, continued employment
or service with the Company or a Subsidiary).
               (ii) Section 162(m) Performance Objectives. For purposes of
qualifying grants of Performance Units and/or Performance Shares as
“performance-based compensation” under Section 162(m) of the Code, the
Administrator, in its discretion, may determine that the performance objectives
applicable to Performance Units and/or Performance Shares shall be based on the
achievement of Performance Goals. The Performance Goals shall be set by the
Administrator on or before the latest date permissible to enable the Performance
Units and/or Performance Shares to qualify as “performance-based compensation”
under Section 162(m) of the Code. In granting Performance Units and/or
Performance Shares which are intended to qualify under Section 162(m) of the
Code, the Administrator shall follow any procedures determined by it from time
to time to be necessary or appropriate to ensure qualification of the
Performance Units and/or Performance Shares under Section 162(m) of the Code
(e.g., in determining the Performance Goals).
          (d) Earning of Performance Units/Shares. After the applicable
Performance Period has ended, the holder of Performance Units and/or Performance
Shares shall be entitled to receive a payout of the number of Performance Units
and/or Performance Shares earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance objectives have been achieved. After the grant of a Performance Unit
and/or Performance Share, the Administrator, in its sole discretion, may reduce
or waive any performance objectives for such Performance Unit and/or Performance
Share.
          (e) Form and Timing of Payment of Performance Units/Shares. Payment of
earned Performance Units and/or Performance Shares shall be made as soon as
practicable after the expiration of the applicable Performance Period. The
Administrator, in its sole discretion, may pay earned Performance Units and
Performance Shares in the form of cash, in Shares (which have an

 



--------------------------------------------------------------------------------



 



aggregate Fair Market Value equal to the value of the earned Performance Units
and/or Performance Shares, as applicable, at the close of the applicable
Performance Period) or in a combination thereof.
          (f) Cancellation of Performance Units/Shares. On the date set forth in
the Award Agreement, all unearned or unvested Performance Units and Performance
Shares shall be forfeited to the Company, and again shall be available for grant
under the Plan.
     14. Deferrals. The Administrator, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash or the delivery of Shares
that would otherwise be due to such Participant under an Award. Any such
deferral elections shall be subject to such rules and procedures as shall be
determined by the Administrator in its sole discretion.
     15. Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate. The Administrator also may impose
restrictions on any Shares acquired pursuant to the exercise of an Award as it
may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.
     16. Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.
          (a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock which have
been authorized for issuance under the Plan, including Shares as to which no
Award have yet been granted or which have been returned to the Plan upon
cancellation or expiration of an Award and including the annual increase
provided for in Section 3, the per-person limits provided for in Section 6, the
number of shares of Common Stock covered by each outstanding Award, as well as
the price per share of Common Stock covered by each such outstanding Award,
shall be proportionately adjusted for any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs such that an adjustment is
determined by the Administrator (in its sole discretion) to be appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. Such adjustment shall be made by
the Administrator, whose determination in that respect shall be final, binding
and conclusive. Notwithstanding the preceding, the number of Shares subject to
any Award always shall be a whole number. Except as expressly provided herein,
no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Award.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for a Participant
to have the right to exercise his or her Award, to the extent applicable, until
ten (10) days

 



--------------------------------------------------------------------------------



 



prior to such transaction as to all of the Awarded Stock covered thereby,
including Shares as to which the Option would not otherwise be exercisable. In
addition, the Administrator may provide that any Company repurchase option or
forfeiture rights applicable to any Awards shall lapse 100%, and that any Award
vesting shall accelerate 100%, provided the proposed dissolution or liquidation
takes place at the time and in the manner contemplated. To the extent it has not
been previously exercised or vested, an Award will terminate immediately prior
to the consummation of such proposed action.
          (c) Merger or Asset Sale. In the event of a merger of the Company with
or into another corporation, or the sale of substantially all of the assets of
the Company, each outstanding Award shall be assumed or an equivalent award
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Award, the Participant shall fully vest in and, to
the extent applicable, have the right to exercise the Award as to all of the
Awarded Stock, including Shares as to which it would not otherwise be vested or
exercisable. In addition, if an Option, Stock Appreciation Right or Stock
Purchase Right becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Administrator shall
notify the Participant in writing or electronically that the Option, Stock
Appreciation Right or Stock Purchase Right shall be fully vested and exercisable
for a period of fifteen (15) days from the date of such notice, and the Award
shall terminate upon the expiration of such period. For the purposes of this
paragraph, an Award shall be considered assumed if, following the merger or sale
of assets, the award confers the right to purchase or receive, for each Share of
Awarded Stock subject to the Award immediately prior to the merger or sale of
assets, the consideration (whether stock, cash, or other securities or property)
received in the merger or sale of assets by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the merger or sale of assets is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received (upon the exercise of the Award, if applicable), for each Share of
Awarded Stock and each unit/right to acquire a Share subject to the Award, to be
solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the merger or sale of assets.
     Notwithstanding the foregoing, if a Participant’s status as a Service
Provider is terminated for reasons other than Cause within twelve (12) months
following a Change of Control, then the vesting and exercisability of each of
the Participant’s outstanding Awards shall partially accelerate upon such
termination with respect to fifty percent (50%) of the then unvested Shares
subject to or acquired under each such Award.
     17. Date of Grant. The date of grant of an Award shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator.
Notice of the determination shall be provided to each Participant within a
reasonable time after the date of such grant.

 



--------------------------------------------------------------------------------



 



     18. Amendment and Termination of the Plan.
          (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
          (b) Stockholder Approval. The Company shall obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws. Additionally, the Company shall obtain stockholder
approval of any amendment to the Plan that: (i) increases the number of Shares
subject to the Plan; or (ii) changes the method described in the Plan for
determining the exercise price, price or value of Awards under the Plan.
          (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company. Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.
     19. Conditions Upon Issuance of Shares.
          (a) Legal Compliance. Shares shall not be issued pursuant to the
exercise or vesting of an Award unless the exercise or vesting of such Award and
the issuance and delivery of such Shares (or with respect to Performance Units,
the cash equivalent thereof) shall comply with Applicable Laws and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.
          (b) Investment Representations. As a condition to the exercise or
receipt of an Award, the Company may require the person exercising or receiving
such Award to represent and warrant at the time of any such exercise or receipt
that the Shares are being purchased or received only for investment and without
any present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required.
     20. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder (or with respect to Performance Units, the cash
equivalent thereof), shall relieve the Company of any liability in respect of
the failure to issue or sell such Shares (or with respect to Performance Units,
the cash equivalent thereof) as to which such requisite authority shall not have
been obtained.
     21. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
     22. Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.
     23. Indemnification. Each person who is or shall have been a member of the
Administrator, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in

 



--------------------------------------------------------------------------------



 



connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan or any Award Agreement, and
(b) from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit, or proceeding against him or her, provided he or she
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.
     24. Successors. All obligations of the Company under the Plan, with respect
to Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.
     25. Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     26. Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California, other than
its conflicts of laws provisions.
     27. Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

 